PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/812,245
Filing Date: 6 Mar 2020
Appellant(s): Celligence International LLC



__________________
Ilona M. Wheat
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-4, 10-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhibovsky (US Patent Application Publication No. 2011/0211679), and further in view of Mittal (US Patent Application Publication No. 2016/0028889).
Regarding claim 1, Mezhibovsky teaches a method for operating an interactive voice response (IVR) system, the method comprising:
obtaining a command for initiating an intelligent voice assistant (IVA) system (Fig. 1 item 114, 116) during a call between a mobile device operated by a user (Fig. 1 item 107) and an automated call handling system (Fig. 1 item 109), wherein the initiating command comprises an input effectuated on the mobile device (Paragraphs 0035, 0037 caller opt-in command during call with IVR, caller entering device address for visual menu), and wherein the IVA system is configured to receive user input comprising natural language commands (spoken or text) for operating the automated call handling system (Paragraphs 0027, 0034, 0049 caller responding verbally/spoken request, VAS assisting IVR) (Paragraphs 0023-0037);
obtaining a first natural language command from the mobile device microphone (Paragraphs 0034, 0049 caller verbal/spoken request);
determining a first user action based on the first natural language command, wherein the first user action specifies a first user request (Paragraphs 0034, 0051deteremine caller response/selection for the prompt);
obtaining a first audio response (audio menu) from the automated call handling system in response to the transmitted first user action (Paragraphs 0034, 0047, 0049 response to caller selected option); and
transmitting the first audio response (audio menu) to the user upon determining that the first audio response (audio menu) includes information (prompts options associated with the user request) associated with the first user request (Paragraphs 0034, 0045, 0047-0050 ensuring IVR responsive to caller selection and transmitting verbal response to caller, The menu is a response that includes prompt information associated with the user request. The prompt is associated with the fulfillment of request.) by presenting a textual response corresponding the first audio response within a graphic user interface of the mobile device operated by the user; wherein the textual response corresponding the first audio response is presented simultaneously with the transmission of the first audio response (Paragraph 0033 textual response message displayed while at the same time options are recited by the IVR unit, Paragraph 0036 navigated menu options visually displayed to callers over a text channel at the same time voice rendering of the options) (Paragraphs 0008-0016, 0023-0064 for complete details) (Note: the Applicant is advised to refer to Koch (US Patent Application Publication No. 2003/0005076) teaching the audio response and corresponding text response can be prompts (Paragraphs 0044-0045) and/or requested information (Paragraphs 0052, 0070), and refer to Li (US Patent Application Publication No. 2012/0140904) teaching the audio response and corresponding text response can be prompts and/or information (Paragraphs 0020, 0045, 0047-0050, 0053-0055)).
Mezhibovsky does not specifically teach initiating command to be a haptic command, and transmitting the determined user action to the automated call handling system.
However, in the similar field, Mittal teaches caller providing haptic input command effectuated on the mobile device (Paragraphs 0035, 0045-0046 input through touch sensitive display), and transmitting the determined user action to the automated call handling system (Paragraphs 0034, 0045-0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Mezhibovsky to include caller providing haptic input command effectuated on the mobile device and transmitting the determined user action to the automated call handling system as taught by Mittal in order to allow “the user to track exactly where he or she is in navigating the menu structure of the remote auto attendant telephony system menu” (Mittal, Paragraph 0020).
Regarding claim 2, Mezhibovsky teaches the call to the automated call handling system is initiated via a telephony network (Fig. 1 item 101, Paragraphs 0023-0024).
Regarding claim 3, Mezhibovsky teaches the automated call handling system (Fig. 1 item 109) is associated with an IVR system (Fig. 1 item 112) comprising a plurality of IVR prompts (Paragraphs 0033, 0035, 0053).
Regarding claim 4, Mezhibovsky teaches navigating the IVR system by transmitting a response from the telephony network to the automated call handling system in response to an IVR prompt (Paragraphs 0034, 045, 0047-0050 CS ensuring IVR responsive to caller selection and transmitting verbal response to caller).
Regarding claim 10, Mezhibovsky teaches determining that the first audio response includes information associated with the first user request comprises using natural language processing (Paragraphs 0042-0045, 0047-0048).
Regarding claim 11, Mezhibovsky teaches the haptic input of the initiating command for initiating the IVA system comprises a tap pattern (Paragraphs 0032 specific DTMF touches, 0047 specific radio buttons).
Regarding claim 12, Mezhibovsky teaches a system for operating a mobile application using natural language commands, the system comprising:
one or more physical processors configured by machine-readable instructions (Paragraphs 0024-0030) to:
obtain a command for initiating an intelligent voice assistant (IVA) system (Fig. 1 item 114, 116) during a call between a mobile device operated by a user (Fig. 1 item 107) and an automated call handling system (Fig. 1 item 109), wherein the initiating command comprises an input effectuated on the mobile device (Paragraphs 0035, 0037 caller opt-in command during call with IVR, caller entering device address for visual menu), and wherein the IVA system is configured to receive user input comprising natural language commands (spoken or text) for operating the automated call handling system (Paragraphs 0027, 0034, 0049 caller responding verbally/spoken request, VAS assisting IVR) (Paragraphs 0023-0037);
obtain a first natural language command from the mobile device microphone (Paragraphs 0034, 0049 caller verbal/spoken request);
determine a first user action based on the first natural language command, wherein the first user action specifies a first user request (Paragraphs 0034, 0051deteremine caller response/selection for the prompt);
obtain a first audio response (audio menu) from the automated call handling system in response to the transmitted first user action (Paragraphs 0034, 0047, 0049 response to caller selected option); and
transmit the first audio response (audio menu) to the user upon determining that the first audio response (audio menu) comprises information (prompts options associated with the user request) associated with the first user request (Paragraphs 0034, 0045, 0047-0050 ensuring IVR responsive to caller selection and transmitting verbal response to caller, The menu is a response that includes prompt information associated with the user request. The prompt is associated with the fulfillment of request.) by presenting a textual response corresponding the first audio response within a graphic user interface of the mobile device operated by the user; wherein the textual response corresponding the first audio response is presented simultaneously with the transmission of the first audio response (Paragraph 0033 textual response message displayed while at the same time options are recited by the IVR unit, Paragraph 0036 navigated menu options visually displayed to callers over a text channel at the same time voice rendering of the options) (Paragraphs 0008-0016, 0023-0064 for complete details) (Note: the Applicant is advised to refer to Koch (US Patent Application Publication No. 2003/0005076) teaching the audio response and corresponding text response can be prompts (Paragraphs 0044-0045) and/or requested information (Paragraphs 0052, 0070), and refer to Li (US Patent Application Publication No. 2012/0140904) teaching the audio response and corresponding text response can be prompts and/or information (Paragraphs 0020, 0045, 0047-0050, 0053-0055)). 
Mezhibovsky does not specifically teach initiating command to be a haptic command, and transmitting the determined user action to the automated call handling system.
However, in the similar field, Mittal teaches caller providing haptic input command effectuated on the mobile device (Paragraphs 0035, 0045-0046 input through touch sensitive display), and transmitting the determined user action to the automated call handling system (Paragraphs 0034, 0045-0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Mezhibovsky to include caller providing haptic input command effectuated on the mobile device and transmitting the determined user action to the automated call handling system as taught by Mittal in order to allow “the user to track exactly where he or she is in navigating the menu structure of the remote auto attendant telephony system menu” (Mittal, Paragraph 0020).
Regarding claim 13, refer to rejections for claim 12 and claim 2.
Regarding claim 14, refer to rejections for claim 13 and claim 3.
Regarding claim 15, refer to rejections for claim 14 and claim 4.
Regarding claim 21, refer to rejections for claim 12 and claim 10.

Claims 5-9, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhibovsky and Mittal as applied to claims 4, 15 above, and further in view of Or-Bach (Patent No. 9,001,819).
Regarding claim 5, Mezhibovsky teaches obtaining prompt information associated with the automated call handling system, the prompt information comprising at least one of a known sequence of IVR prompts, and a predetermined IVR response (Paragraphs 0034, 0036, 0045 navigating menu by responding to displayed menu options), but Mezhibovsky and Mittal do not teach obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user.
However, in the similar field, Or-Bach teaches obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user (col. 7 ll. 31-37, col. 9 ll. 39-42, col. 10 ll. 22-35, col. 12 ll. 22-33, col. 17 ll. 2-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Mezhibovsky and Mittal to include obtaining historic user information associated the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user as taught by Or-Bach so that “the actions that were performed in the last interaction are presented prominently to caller; or a previous sequence may be automatically performed”  and “the actions that are frequently performed are presented prominently to caller” (Or-Bach, col. 10 ll. 28-32).
Regarding claim 6, Or-Bach teaches determining the first user action comprises using a machine learning algorithm on the first natural language command, the prompt information, and the historic user information (col. 6 ll.59-col. 7 ll. 37, col. 7 ll. 63-col. 8 ll. 20, col. 9 ll. 39-42, col. 10 ll. 22-35, col. 12 ll. 22-33). (Note: the applicant is advised to refer to Goldberg (US Patent Application Publication No. 2018/0255180, Paragraphs 0013-0015, 0024-0029 for common knowledge of using machine learning to process natural language understanding commands for IVR). 
Mittal teaches determining the first user action comprises using a machine learning algorithm on the first natural language command, and the prompt information (Paragraphs 0045-0048, 0051, 0065 system speech recognition by mapping to English language phrases).
Regarding claim 7, Mittal teaches determining the first user action comprises identifying an IVR prompt associated with the first user request based on the output of the machine learning algorithm (Paragraphs 0045-0048, 0051, 0065 system speech recognition by mapping to English language phrases and/or data request).
Regarding claim 8, Mittal teaches transmitting the determined user action to the automated call handling system comprises identifying an IVR prompt associated with the first user request (Paragraphs 0045-0048, 0051, 0065 system mapping spoken request to corresponding data request and sending identified request).
Regarding claim 9, Mezhibovsky teaches transmitting the determined user action comprises transmitting an audio transmission to the IVR system using an Extensible Messaging and Presence Protocol (XMPP) protocol (Paragraphs 0029, 0035, 0040 teaches use of VXML for audio prompts, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to use XMPP as an implementation choice. Note; The applicant is advised to refer to Fried (US Patent Application Publication No. 2011/0110364) paragraph 0124 to understand the common knowledge of the use of commercially available standards-based protocols including HTTP, VXML and XMPP etc. as an implementation choice.).
Regarding claim 16, refer to rejections for claim 15 and claim 5.
Regarding claim 17, refer to rejections for claim 15 and claim 6.
Regarding claim 18, refer to rejections for claim 17 and claim 7.
Regarding claim 19, refer to rejections for claim 18 and claim 8.
Regarding claim 20, refer to rejections for claim 19 and claim 9.

(2) Response to Argument
Regrading claims 1 and 12 Are Not Obvious over Mezhibovsky in view of Mittal and Or-Bach 35 U.S.C. § 103(a), the Appellant has argued that “The Examiner alleges that the menu in Mezhibovsky is “a response that incudes prompt information associated with the user request.” Final Action at pgs. 2-3 and 5. That is simply not true. First, the menu options in Mezhibovsky, by definition, provide nothing more than options for the user to interact with in a visualized form, not information. By contrast, textual responses are not system prompts or menu options. Rather, the audio responses (upon which its textual equivalents are based) include information associated with the user request. For example, if the user inquiries about the credit card balance, the response associated with the inquiry must include balance information. According, the presently claimed response is information requested by the user not an option they can interact with.” (Emphasis added) (Appeal Brief, page 9). The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the particular association i.e. information requested by the user) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As indicated in rejections, the menu prompts are associated with (related to) the request since they are associated with (result of) processing of the request.
Further the Appellant has argued that “By contrast, the claims recite a determination step to ensure that the response is transmitted to the user only when the response is determined to “include information associated with first user request.” In other words, only when the response is determined to be responsive to user request, i.e., includes information associated with first user request, is when the audio response is transmitted. Mezhibovsky fails to describe a step for determining that menu option includes information associated with the user request.” (Emphasis added) (Appeal Brief, pages 9-10). The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the particular association of information being responsive to the user request) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As indicated in rejections, the menu prompts are associated with (related to) the request since they are the response (result) of processing of the request.
Further the Appellant has argued that “Simply put, a visualized system prompt is not the same as the information determined to be associated with first user request.” (Appeal Brief, page 10). The Examiner respectfully disagrees. The support for these argued limitations “transmitting the first audio response to the user upon determining that the first audio response includes information associated with the first user request by presenting a textual response corresponding the first audio response within a graphic user interface of the mobile device operated by the user” of claim 1, and “transmit the first audio response to the user upon determining that the first audio response comprises information associated with the first user request by presenting a textual response corresponding the first audio response within a graphic user interface of the mobile device operated by the user” of claim 12 are paragraphs [0068], and [0085-0086] (Appeal Brief, page 6) as indicated by the Appellant in Table 1 in subsection “B. Claims” of section “IV. SUMMAY OF CLAIMED SUBJECT MATTER” in Appeal Brief. The paragraphs [0085-0086] of the specification clearly disclose “[0085] In some embodiments, communication interface 127 may comprise a GUI 129 and may be configured to generate visual representation of voice data transmitted by IVR system 146. In some embodiments, the visual representation may include data such as text data and media data (e.g., image data or video data). [0086] In some embodiments, visual response component 112 may generate visual representation data corresponding to an interactive voice response menu associated with IVR system 146. For example, as illustrated in FIG. 4A, GUI 129 associated with communication interface 127 may display a menu 162 comprising all of the menu elements available.” (Emphasis added). Thus, according to support for these limitations in the disclosed specification, the response to the request is menu and Mezhibovsky clearly teach these limitations.
For dependent claims 2-11 and 13-21, the Appellant has relied on their dependency on respective independent claims (Appeal Brief, pages 10-11). The above response for the independent claims 1 and 12 also applies to these dependent claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HEMANT S PATEL/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Conferees:
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.